Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 03 November 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. No Claims have been canceled.
2. New Claim 5 has been added.
3. Claims 1-4 have been amended. 
4. Remarks drawn to rejection under 35 USC 103.
	Claims 1-5 are pending in the case.
	Amended claims 1-4 are drawn to a composition comprising at least one isomerized stevia glycoside which is DAQ3 with a purity level of greater than 99%. New claim 5 recites additional substances that can be present. Support for the amendments and the new claim is seen at paras 0009, 0061, Examples 4 and 6 and paras 0074-0075 and example 4 of the published application US 2021/0002319 A1.
	The rejection of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0074935 A1; of record) in view of San Miguel et al (WO2013/036767 A1; of record) of record has been replaced by the obviousness rejection set forth below in view of the amendments.

Priority
This application is a divisional of 15/300,779 filed 09/29/2016, now US 10,815,261, which is a 371 of PCT/MY2014/000050 filed 04/02/2014. The priority accorded the instant claims is 04/02/2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and new claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over San Miguel et al (WO2013/036767 A1; of record) in view Lee (US 2009/0074935 A1; of record).
San Miguel teaches compositions comprising iso-rebaudioside B and DAQ3 (compounds 3 and 4 at page 35; pages 36-56; components recited in claims 1-5). The compositions include food, food products, beverages, personal care products like oral compositions, teeth whitening agents (pharmaceuticals/cosmetics) as in claim 4. Additional agents that can be included in the composition are amino acids, flavorants, surfactants, emulsifiers (page 50, third full para; additional agents recited in claim 3).
Sam Miguel does not expressly teach a composition wherein DAQ3 has a purity level of >99% as in claims 1-4. However, San Miguel teaches that the stevia sweetener, which can be DAQ3, is a substantially pure one and preferably the purity level is greater than about 97% (page 19, lines 5-9). This is a suggestion to one of ordinary skill in the art to increase the purity of DAQ3 to the level recited in claims 1-4
Lee teaches a composition comprising isomerized stevia compounds, iso-rebaudioside B, rebaudisoide A. The compositions include food ingredient, food, beverage products and other consumables like acidulants, flavorings, thickeners, emulsifiers, preservatives and antioxidants (para 0005-0008, 0028, 0036-0046 and claims 1-22; components recited in new claim 5 and the additional ingredients recited in claims 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compositions comprising DAQ3 having greater than 99% purity and the other additional components as in claims 2-3 and 5, since compositions comprising DAQ3 and the other additional components are known in the art. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, compositions comprising DAQ3 and the other claimed additional components are known in the art. The prior art also suggests a purity level of greater than about 97% for the steviol glycoside, which can be DAQ3. There is a need for additional alternative non-nutritive sweeteners. The claimed compositions having alternative nutritional characteristics and taste properties would serve this need (Lee paras 0003-0004). The compositions comprising the isomerized steviol compounds and certain sweetener taste modulators have sugar like tasting quality (San Miguel-page 3, first two paragraphs under sub-title Summary of invention). Thus, it is obvious to combine prior art elements to make compositions comprising DAQ3 having greater than 99% purity level and the additional components as alternative low or non-caloric sweeteners with improved sugar-like taste qualities. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Motivation to look for the claimed compositions is provided by Lee and San Miguel, especially Lee, which teaches that there is a need for additional alternative non-nutritive sweeteners. The claimed compositions having alternative nutritional characteristics and taste properties would serve this need. One of ordinary skill in the art would look for compositions comprising DAQ3 with a purity level greater than 99% in combination with the other components as additional alternative non-nutritive sweeteners to serve the need. The artisan would also be motivated to use DAQ3 having a purity level of greater than 99% since the claimed composition is for consumption and one would want to use components having the highest purity level possible.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 under 35 USC 103 over Lee in view of San Miguel arguing that it has been shown that compositions comprising DAQ3 with such high purity possess advantageous organoleptic characteristics (see Table 2 and para 0008 of the US application). Nothing in Lee or San Miguel teaches DAQ3 with a purity level of > 99% and the advantageous organoleptic properties. New claim 5 depends from claim 1, and is patentable ovr Lee and San Miguel for the same reasons that claim 1 is patentable. Withdrawal of the rejection is requested (pages 13-14-Remarks).
As set forth above, San Miguel teaches compositions comprising iso-rebaudioside B and DAQ3. The compositions include food, food products, beverages, personal care products like oral compositions, teeth whitening agents (pharmaceuticals/cosmetics). Additional agents that can be included in the composition are amino acids, flavorants, surfactants, emulsifiers. Miguel also suggests that the stevia glycosides (which includes DAQ3) should preferably have a purity level of greater than about 97%. This is a suggestion to increase the purity level to greater than 99%.
Lee teaches composition wherein some of the additional ingredients claimed can be included with isomerized stevia compounds. Therefore, it would be obvious to the artisan to arrive at the claimed composition in view of the combined teachings of San Miguel and Lee. Lee provides the motivation for making the claimed compositions. Therefore, one of ordinary skill in the art would be motivated to arrive at the claimed compositions. Pending claims 1-5 are rendered obvious. The rejection is maintained.


Conclusion
Pending claims 1-5 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623